Case 5:19-cv-00075-RWS Document 49 Filed 11/14/19 Page 1 of 5 PageID #: 539



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

 JOE ANDREW SALAZAR,

 Plaintiff,

         v.

 AT&T MOBILITY LLC,                                        Civil Action No. 5:19-cv-75
 SPRINT/UNITED MANAGEMENT
 COMPANY,                                                  JURY TRIAL DEMANDED
 T-MOBILE USA, INC., and
 CELLCO PARTNERSHIP D/B/A VERIZON
 WIRELESS,

 Defendants.



      THIRD JOINT MOTION FOR EXTENSION OF TIME TO SUBMIT AGREED
                          PROTECTIVE ORDER


        Plaintiff Joe Andrew Salazar (“Salazar”) and Defendants AT&T Mobility LLC,

Sprint/United Management Company, T-Mobile USA, Inc., and Cellco Partnership d/b/a Verizon

Wireless (“Defendants”) (collectively, the “Parties”) file this Joint Motion for Extension of Time

to Submit Agreed Protective Order. As good cause supporting this Motion, the Parties

respectfully show as follows:

        1.     Pursuant to the Court’s Order (Dkt. 34), the initial deadline for the parties to

submit a proposed agreed protective order was October 31, 2019. The Parties moved for an

extension of that deadline to November 7, 2019, which the Court granted (Dkt. 44). The Parties

moved for a second extension of that deadline to November 14, 2019, which the Court also

granted (Dkt. 46).
Case 5:19-cv-00075-RWS Document 49 Filed 11/14/19 Page 2 of 5 PageID #: 540



       2.      Salazar and Defendants jointly move the Court for an order granting an additional

five (5) day extension of time for the parties to submit their agreed proposed protective order, up

to and including November 19, 2019. Grant of this extension will not unduly delay the orderly

and expeditious preparation of this action for trial and such request is not sought solely for the

purposes of delay but only so that justice may be done.

       3.      Good cause is demonstrated for the grant of this requested extension because the

parties are continuing to narrow disputed issues. Granting this extension may reduce the number

of disputed issues the Parties will need to submit to the Court. The Parties also do not anticipate

that granting this extension will require re-setting the scheduling conference scheduled for

November 21, 2019.

       4.      A proposed order granting the relief requested in this motion is attached for the

Court’s review.

       WHEREFORE, the Parties jointly request the Court to extend the Parties’ deadline to

submit a proposed agreed protective order up to and including November 19, 2019, and for such

other relief as the Court deems suitable and just.




                                                 -2-
Case 5:19-cv-00075-RWS Document 49 Filed 11/14/19 Page 3 of 5 PageID #: 541




Dated: November 14, 2019             Respectfully submitted,

                                     /s/ Geoffrey Culbertson
                                     Geoffrey Culbertson
                                     TX Bar No. 24045732
                                     gpc@texarkanalaw.com
                                     Kelley Tidwell
                                     TX Bar No. 20020580
                                     kbt@texarkanalaw.com
                                     PATTON, TIDWELL & CULBERTSON, LLP
                                     2800 Texas Boulevard
                                     Texarkana, Texas 75503
                                     Telephone: 903-792-7080
                                     Fax: 903-792-8233

                                     Daruish Keyhani (Lead Attorney)
                                     District of Columbia Bar No. 1031500
                                     (pro hac vice)
                                     Frances H. Stephenson
                                     New York registration No. 5206495
                                     (pro hac vice)
                                     Keyhani LLC
                                     1050 30th Street NW
                                     Washington, DC 20007
                                     Telephone: (202) 748-8950
                                     Fax: (202) 318-8958
                                     dkeyhani@keyhanillc.com
                                     fstephenson@keyhanillc.com

                                     Attorneys for Plaintiff




                                    -3-
Case 5:19-cv-00075-RWS Document 49 Filed 11/14/19 Page 4 of 5 PageID #: 542




                                     /s/ Fred I. Williams
                                     Fred I. Williams
                                     Texas Bar No. 00794855
                                     fwilliams@velaw.com
                                     VINSON & ELKINS LLP
                                     2801 Via Fortuna, Suite 100
                                     Austin, Texas 78701
                                     Tel: 512.542.8400
                                     Fax: 512.542.8610

                                     Todd E. Landis
                                     Texas Bar No. 24030226
                                     tlandis@velaw.com
                                     VINSON & ELKINS LLP
                                     2001 Ross Avenue, Suite 3700
                                     Dallas, TX 75201
                                     Tel: 214.220.7700
                                     Fax: 214.220.7716

                                     Parker Hancock
                                     Texas Bar No. 24108256
                                     phancock@velaw.com
                                     VINSON & ELKINS LLP
                                     1001 Fannin Street, Suite 2500
                                     Houston, TX 77002-6760
                                     Tel: 713.758.2222
                                     Fax: 713.758.2346

                                     Harry Lee Gillam, Jr.
                                     State Bar No. 07921800
                                     gil@gillamsmithlaw.com
                                     GILLAM & SMITH, LLP
                                     303 South Washington Avenue
                                     Marshall, Texas 75670
                                     Tel: 903.934.8450
                                     Fax: 903.934.9257

                                     Attorneys for Defendants




                                    -4-
Case 5:19-cv-00075-RWS Document 49 Filed 11/14/19 Page 5 of 5 PageID #: 543




                                CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic
service are being served this 14th day of November, 2019, with a copy of this document via the
Court’s CM/ECF system per Local Rule CV-5(a)(3).

                                                /s/ Fred I. Williams




                                               -5-
